DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flynn, US-8068285.
In regards to claim 1, Flynn discloses an anamorphic optical system (Fig. 6) comprising: an illumination system having astigmatism (Fig. 1, SLM; Col. 12, 45-48 providing optical arrangements for reducing astigmatism and chromatic distortion); and a first correction lens configured to have tangential power (Fig. 6, 1 lens; Abstract “lens 1 then collimates the rays in one plane (Tangential)”); a second correction lens configured to have sagittal power (Fig. 6, 13 lenticular array; Abstract “a lenticular array 13 is used for collimating rays in the second plane (Sagittal)”), wherein a difference 
In regards to claim 5 and the associated method claim 18, Flynn discloses a display apparatus (Col. 1, 14-15 infinity display) comprising: an anamorphic optical system (Fig. 6) which includes an illumination system configured to transmit image light and having astigmatism (Fig. 1, SLM; Col. 12, 45-48 providing optical arrangements for reducing astigmatism and chromatic distortion), the anamorphic optical system further includes a first correction lens configured to have tangential power (Fig. 6, 1 lens; Abstract “lens 1 then collimates the rays in one plane (Tangential)”) and a second correction lens configured to have sagittal power (Fig. 6, 13 lenticular array; Abstract “a lenticular array 13 is used for collimating rays in the second plane (Sagittal)”); and an off-axis optical coupler to which the image light from the anamorphic optical system is transmitted (Fig. 2, light guide with entrance 5; Col. 3, 3-6 providing a 2.5d image from light guide, i.e. holograph optical element), wherein a difference between a first distance from the first correction lens to a tangential image formed by the first correction lens 
In regards to claim 2, Flynn discloses a first divergence angle of the tangential image formed by the first correction lens (Fig. 6, 1 lens; Abstract “lens 1 then collimates the rays in one plane (Tangential)”) and a second divergence angle of the sagittal image formed by the second correction lens (Fig. 6, 13 lenticular array; Abstract “a lenticular array 13 is used for collimating rays in the second plane (Sagittal)”) satisfy a same condition (Col. 6, 66 – Col. 7, 26 and Col. 8, 1- 21 collimating light in both directions, i.e. tangential and sagittal, which is combined on mirror 9 and reflected to prism 10 and then into light guide entrance pupil for displaying to the user).  
In regards to claim 3, Flynn discloses the first and second correction lenses include cylindrical lenses orthogonal to each other (Fig. 6, 1 lens; Abstract “lens 1 then collimates the rays in one plane (Tangential)”; Fig. 6, 13 lenticular array; Abstract “a 
In regards to claim 4, Flynn discloses the illumination system includes off-axis light (Fig. 2, 6 light source is shown having off-axis light beams).  
In regards to claim 6, Flynn discloses a first divergence angle of the tangential image formed by the first correction lens (Fig. 6, 1 lens; Abstract “lens 1 then collimates the rays in one plane (Tangential)”) and a second divergence angle of the sagittal image formed by the second correction lens (Fig. 6, 13 lenticular array; Abstract “a lenticular array 13 is used for collimating rays in the second plane (Sagittal)”) satisfy a same condition (Col. 6, 66 – Col. 7, 26 and Col. 8, 1- 21 collimating light in both directions, i.e. tangential and sagittal, which is combined on mirror 9 and reflected to prism 10 and then into light guide entrance pupil for displaying to the user) .  
In regards to claim 7, Flynn discloses the first and second correction lenses include cylindrical lenses orthogonal to each other (Fig. 6, 1 lens; Abstract “lens 1 then collimates the rays in one plane (Tangential)”; Fig. 6, 13 lenticular array; Abstract “a lenticular array 13 is used for collimating rays in the second plane (Sagittal)”; tangential and sagittal are orthogonal).
In regards to claim 8, Flynn discloses the illumination system is provided to transmit the image light on an off-axis (Fig. 2, 6 light source is shown having off-axis light beams).   
In regards to claim 9, Flynn discloses the illumination system includes: a light source configured to emit light (Fig. 2, 6 light source); a spatial light modulator configured to generate an image by using the light (Fig. 1, SLM; Col. 12, 45-48 
In regards to claim 10, Flynn discloses the spatial light modulator includes a reflective spatial light modulator is further configured to reflect light to generate an image (Fig. 6, 7 SLM).  
In regards to claim 11, Flynn discloses the spatial light modulator is further configured to generate a hologram image.  
In regards to claim 12, Flynn discloses the first (Fig. 6, 1 lens) and second correction lenses (Fig. 6, 13 lenticular array) are disposed between the spatial light modulator (Fig. 6, 7 SLM) and the filtering member (Fig. 6, 12 anti-reflection screen).  
In regards to claim 13, Flynn discloses the optical coupler includes a holographic optical element or a transflective mirror (Fig. 2, light guide with entrance 5; Col. 3, 3-6 providing a 2.5d image from light guide, i.e. holograph optical element).
In regards to claim 14, Flynn discloses the optical coupler includes an off-axis holographic optical element (Fig. 2, light guide with entrance 5; Col. 3, 3-6 providing a 2.5d image from light guide, i.e. holograph optical element).  

In regards to claim 16, Flynn discloses the display apparatus is one of a virtual reality (VR) display apparatus, an augmented reality (AR) display apparatus, or a mixed reality (MR) display apparatus (Col. 2, 27-34 providing a virtual scene existing beyond the display that appears as a “real scene”).  
In regards to claim 17, Flynn discloses the display apparatus is a display apparatus of one of a glasses type, a head-mounted type, a goggles type, or a head-up type (Col. 2, 6-7 HUD infinity displays). 
In regards to claim 19, Flynn discloses the display apparatus is one of a virtual reality (VR) display apparatus, an augmented reality (AR) display apparatus, or a mixed reality (MR) display apparatus (Col. 2, 27-34 providing a virtual scene existing beyond the display that appears as a “real scene”).  
In regards to claim 20, Flynn discloses a first divergence angle of the tangential image formed by the first correction lens (Fig. 6, 1 lens; Abstract “lens 1 then collimates the rays in one plane (Tangential)”) and a second divergence angle of the sagittal image formed by the second correction lens (Fig. 6, 13 lenticular array; Abstract “a lenticular array 13 is used for collimating rays in the second plane (Sagittal)”) satisfy a same condition (Col. 6, 66 – Col. 7, 26 and Col. 8, 1- 21 collimating light in both directions, i.e. tangential and sagittal, which is combined on mirror 9 and reflected to prism 10 and then into light guide entrance pupil for displaying to the user) .  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143. The examiner can normally be reached M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        3/3/22

/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622